Citation Nr: 0210756	
Decision Date: 08/28/02    Archive Date: 09/05/02	

DOCKET NO.  95-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, other than post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
August 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  This case was before the Board in 
February 1997 and August 2001 and on both occasions it was 
remanded to the RO for further development.  The case has 
since been returned to the Board and the issue of entitlement 
to service connection for an acquired psychiatric disorder 
other than PTSD is now ready for appellate review.  

The Board has undertaken additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide a notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3099, 
3105 (Jan. 23. 2002)) (to be codified at 38 C.F.R. § 20.903).  
After given the notice and reviewing your response to the 
notice the Board will prepare a separate decision addressing 
this issue.  


FINDINGS OF FACT

1.  In June 1988 decision, the Board denied the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disability.  

2.  The evidence received subsequent to the Board's June 1988 
decision is either cumulative or it does not bear directly 
and substantially upon the specific matter now under 
consideration (i.e., whether a psychiatric disorder (other 
than PTSD) was incurred in or aggravated by service); and 
when considered alone or together with the all of the 
evidence, both old and new, it has no significant effect on 
the facts previously considered.


CONCLUSION OF LAW

The evidence received since the June 1988 Board decision that 
denied entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD), which is final, is 
not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 511(a), 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1100(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 66 
Fed. Reg. 45620, 45630-631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159(c)-(d)).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant in which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case, the supplemental statement of the 
case, and correspondence to the veteran, the veteran and his 
representative have been notified of the law and regulations 
governing the veteran's request to reopen his claim for 
service connection for an acquired psychiatric disorder, 
including the VCAA, and the reasons for the determination 
made regarding his application.  Moreover VA has made 
reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that has been 
associated with the claims file consists of the service 
medical records, VA and private hospital and outpatient 
reports, and private medical statements and lay statements 
submitted by the veteran.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case, and adjudication of this 
appeal without further remand to the RO for additional 
consideration under the new law poses no risk of prejudice to 
the veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the veteran's request to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder is ready for appellate 
review.  

New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for an acquired psychiatric 
disorder, exclusive of the claim for entitlement to service 
connection for PTSD.  The referenced claim was previously 
denied by the Board in June 1988.  In September 1993, the 
veteran filed his most recent application to reopen his 
previously denied claim.  Therefore, his application to 
reopen that claim was initiated prior to August 29, 2001, the 
effective date of the amended § 3.156, which redefines the 
term "material evidence" for purposes of determining if a 
previously denied claim can be reopened.  See 66 Fed. Reg. 
45620, 45629-30 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  

Where a law or a regulation changes after a claim has been 
filed to reopen, but before the administrative or judicial 
appeal process has been concluded, the version most valuable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims found on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the veteran's 
September 1993 claim to reopen, which is discussed below.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final as of the date stamp on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a).  Here, the record does not reflect 
that a motion for reconsideration has been made and, as such, 
the decision of June 1988 constitutes a final decision by the 
Board.  Id.  

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is evidence not previously submitted, cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherouski v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent.  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in June 1988.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991);  If a psychosis is manifested to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2001).

The evidence of record at the time of the June 1988 Board 
decision included the veteran's service medical records to 
include his August 1954 medical examination for service 
separation, which were negative for any complaints, findings 
and/or diagnosis referable to a psychiatric disorder.  

Also considered by the Board in June 1988 were statements 
dated in November 1955 from two private physicians who 
following examinations of the veteran concluded independently 
that he suffered from nervousness.  One of the physicians 
diagnosed mental instability and recommended that he be 
hospitalized for observation.  

A discharge summary of the veteran's VA hospitalization 
beginning in December 1955 noted that the veteran complained 
of nervousness and an inability to apply himself since 
returning from military service.  In obtaining his clinical 
history on admission, the veteran reported that he was in 
military service in Korea for 14 months, saw no combat 
action, and was not treated for nerves therein.  Following a 
psychiatric examination that found the veteran to be somewhat 
withdrawn and evidencing inappropriate grinning, inadequate 
abstract reasoning and providing inadequate responses, an 
inadequate personality was diagnosed.  

A VA examination provided to the veteran in February 1956 
noted the veteran's chief complaint as being nervous.  The 
veteran attributed his nervousness to events in service, 
specifically guard duty at intervals of every two hours such 
as to cause him interrupted sleep.  Following a mental status 
examination significant for the observation that he flushes 
easily and exhibited a slight visual tremor to his hands, 
chronic moderate anxiety disability was diagnosed.  

Private treatment records compiled between April 1963 and 
November 1984 show evaluation and treatment provided to the 
veteran by a private physician in 1978 for complaints of 
"blacking out" and fear of falling, which was noted generally 
occurs under stress.  The veteran was advised to take Valium.  
The physician reported in February 1979 that his 
psychological evaluation of the veteran was compatible with a 
conversion reaction.  When hospitalized at a private medical 
facility in March 1983 for complaints of chest pain and an 
episode of fainting feelings, the veteran was reported to 
have recently taken Thorazine, which helped him improve to 
where he was less tense, less apprehensive and practically 
free of chest pains.  Atypical progressive chest pain, 
anxiety-tension state and previous episode of syncope with 
documented hypersensitivity carotid syndrome were the 
diagnoses rendered at discharge.  

Also before the Board in June 1988 were multiple lay 
statements from relatives of the veteran, to include his 
daughters and sisters, describing his behavior before and 
after service.  Also of file was a summary of the veteran's 
hospitalization at a VA medical facility in April 1987.  This 
summary recorded that the veteran was admitted for syncope of 
undetermined etiology and that following diagnostic testing 
he was transferred to the psychiatric unit where he was 
treated for suspected atypical depression.  

On the basis of the evidence described above, the Board in 
June 1988 found that an acquired psychiatric disorder was not 
attributable to service, as it was not demonstrated therein. 

The evidence added to the record since the Board's June 1988 
decision and not previously before the Board consists of a 
summary of the veteran's VA hospitalization in April 1959, VA 
progress notes associated with his VA hospitalization in 
April 1987, an undated report of a psychiatric evaluation 
provided to him by a private physician, a report of a March 
2000 VA mental disorder examination, as well as two addendums 
thereto, a June 2001 operative report from the Borgess 
Medical Center, and medical records received from the Social 
Security Administration and used by that agency in 
determining the veteran's entitlement to Social Security 
Administration disability benefits.  

The summary of the veteran's VA hospitalization in April 1959 
noted his earlier VA hospitalization in 1956 and diagnosis 
therein of inadequate personality as well as his assertions 
that his nervous spells first began while in service and have 
been intermittent since service.  The veteran during this 
hospitalization was seen by a neuropsychiatric consultant who 
felt that he was too inadequate and too unstable to profit 
anything by psychotherapy or a psychiatric hospitalization.  
Anxiety state, diffuse, manifested by hyperventilation 
syndrome and inadequate personality for the pertinent 
diagnoses at discharge.  

The VA clinical records associated with the veteran's VA 
hospitalization in April 1987 include a medical certificate 
recording the veteran's reported history of recurrent 
episodes of syncope for a long time, his history of 
depression and suicidal thoughts.  The associated progress 
notes record the veteran's complaints, general appearance and 
demeanor during his hospital stay as well as the course of 
his hospitalization.  

The undated report of the veteran's psychiatric evaluation by 
David I. Levadi, M.D., notes that the veteran was being seen 
for complaints of pain and being certain that he was going to 
die of a heart attack in addition to claims of loss of 
consciousness.  Dr. Levadi noted that the veteran had a 
progressive history of incapacitating illness since his 
Korean war battlefield experiences, which he remembers as 
extremely painful and frightening in which he is loath to 
talk about.  With respect to the veteran's present illness, 
Dr. Levadi reported that the veteran had no history of 
psychiatric problems prior to his battlefield experiences in 
the Korea war and dated his first feelings of imminent loss 
of consciousness to his presence on a parade ground in Korea 
during an awards ceremony.  Following a comprehensive 
interview with the veteran in which he related a history of 
depression, obsessive worry and preoccupations as well as use 
of Prozac, which was discontinued due to the fears of its 
effect on the veteran's behavior by both the veteran and his 
spouse, PTSD and obsessive-compulsive disorder were the 
Axis I diagnosis.  With respect to the veteran's treatment 
plan Dr. Levadi noted that the veteran showed signs of 
autonomic instability and other elements of physical and 
psychological instability that seemed characteristic of PTSD.  

The VA mental disorder examination afforded the veteran in 
March 2000 included a comprehensive review of the veteran's 
claims file and past medical history by the examiner.  The 
veteran described to his examiner behavioral patterns that 
included eating out of the same dish every meal and a refusal 
to wear anything colored red.  Objective findings were 
significant for rapid speech, which was reported by the 
examiner to be an indication of excessive anxiety.  
Generalized anxiety with obsessive-compulsive features was 
diagnosed.  In addendums to this examination, dated in 
October 2000 and March 2002, the veteran's VA examiner 
reported that he had further reviewed clinical records 
received from the Social Security Administration subsequent 
to the March 2000 examination and that these records did not 
in any way alter his opinion of the veteran's psychiatric 
diagnosis.  He also stated that the evidence in the veteran's 
claims file was insufficient to indicate that the veteran's 
anxiety disorder originated in service or was aggravated by 
service.  

Clinical records received from the Social Security 
Administration in June 2000 includes an October 1988 
psychiatric/psychological medical report for disability 
determination, which notes that the veteran reported that he 
has been diagnosed with a compulsive disorder, which he said 
started while he was in service.  He also said that he was 
troubled about things he did in the service but did not feel 
comfortable in talking about those things.  He further 
reported that his last real employment was in 1983 and that 
currently 80 percent of his time is involved with compulsive 
behavior.  Following a mental status examination obsessive-
compulsive and dysthymia were diagnosed.  The veteran's 
obsessive-compulsive disorder was indicated to be the 
veteran's principle diagnosis.  

The June 2001 operative report shows that the veteran 
underwent a total removal of an olfactory groove meningioma.  

The Board has reviewed the evidence submitted since its June 
1988 decision and finds that this evidence is arguably new as 
it provides a more recent clinical picture of the veteran's 
mental and physical health and discloses that he continues to 
suffer from anxiety and obsessive compulsion.  This 
additional evidence, however, is not material.  The evidence 
submitted fails to show that the veteran has a currently 
diagnosed psychiatric disorder, which began in service or was 
manifested within the first post-service year.  While the 
newly received evidence contains assertions by the veteran 
that he had the onset of a psychiatric disorder in service, a 
layperson is not competent to render testimony concerning 
medical causation.  See Miller v. Derwinski, 2 Vet. App. 518 
(1992).  Consequently, his assertions to the extent that they 
were not previously considered by the Board and, thus, new 
nevertheless lacks sufficient weight and significance to 
reopen his previously denied claim.  

The clinical evidence received with respect to the veteran's 
psychiatric condition describes the veteran's condition in 
the context of current evaluation.  None of the recently 
received evidence establishes a causal relationship between 
the veteran's current psychiatric problems and his period of 
service.  As such, it cannot be considered both new and 
material.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
(Evidence is "material" where is it relevant to and probative 
of the issue at hand.)

Here the evidence submitted since the June 1988 Board 
decision is, to the extent it is not cumulative of evidence 
already of file, not of such significance that by itself, or 
in connection with the evidence previously assembled that it 
must be considered to fairly decide the merits of the 
veteran's claim.  Thus, there is no additional evidence that 
is both new and material and the claim for entitlement to 
service connection for a psychiatric disorder (other than 
PTSD) is not reopened.  

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder, other than PTSD, is 
denied.  


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

